Citation Nr: 0626833	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether prior rating decisions in April 2000 and September 
2001 that assigned a single 10 percent rating for tinnitus 
committed clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Jurisdiction subsequently shifted to the Anchorage, 
Alaska, RO.  


FINDING OF FACT

Any incorrect application of law or fact has not been 
identified in April 2000 or September 2001 rating decisions, 
which, respectively, granted service connection for tinnitus 
and assigned an initial 10 disability evaluation, and 
continued a 10 percent rating.    


CONCLUSION OF LAW


Prior rating decisions in April 2000 and September 2001 did 
not contain CUE in not assigning a separate 10 percent 
evaluation for each ear for bilateral tinnitus.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that a CUE allegation is not a claim or 
application for VA benefits.  Thus, it has been held that the 
Veterans Claims Assistance Act of 2000 does not apply to a 
CUE allegation concerning a VA decision.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  

A review of the record shows that in October 1999 the veteran 
filed an application for compensation, for among other 
things, tinnitus.  Thereafter, an April 2000 rating decision 
granted service connection for tinnitus, and assigned an 
initial 10 percent disability evaluation.  A September 2001 
rating decision continued the 10 percent rating.  In January 
2003, the veteran's representative stated that the diagnostic 
code for service-connected bilateral tinnitus required a 
separate 10 percent rating for each ear and asked for a 
corrected rating decision.    

There are two statutory exceptions to the finality of an 
unappealed RO decision:  (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay, 
15 Vet. App. at 178-79, which asserts an incorrect 
application of law or fact, Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  Such an error must have occurred on the 
record "as it existed at the time of the disputed 
adjudication."  Id.   

In effect prior to June 10, 1999, Diagnostic Code 6260 
provided a 10 percent evaluation for tinnitus that was 
persistent, as a symptom of head injury, concussion or 
acoustic trauma.  Effective from June 10, 1999, as amended by 
the Secretary, a 10 percent disability evaluation was 
provided for recurrent tinnitus.  See 64 Fed. Reg. at 25,202; 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

A plain reading of the regulation in effect at the time of 
the April 2000 and September 2001 rating decisions (of which 
CUE is alleged) shows that it did not specifically provide 
for a separate 10 percent evaluation for each ear for 
tinnitus.  Thus, no error in an application of the law has 
been identified.  

It is further noted that according to a recent decision from 
the United States Court of Appeals for the Federal Circuit, 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
preceding rating criteria (which was in effect at the time of 
both rating decisions mentioned above) is acceptably 
interpreted as limiting a veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

Because CUE has not been identified in prior rating decisions 
in April 2000 or September 2001, revision thereof is not 
warranted.  


ORDER

Prior rating decisions in April 2000 and September 2001 were 
not clearly and unmistakably erroneous in assigning a single 
10 percent rating for service-connected tinnitus.  To this 
extent, the appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


